MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D), this                           Jan 25 2018, 9:20 am
Memorandum Decision shall not be regarded as
                                                                           CLERK
precedent or cited before any court except for the                     Indiana Supreme Court
                                                                          Court of Appeals
purpose of establishing the defense of res judicata,                        and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Gregg S. Theobald                                      Curtis T. Hill, Jr.
Lafayette, Indiana                                     Attorney General of Indiana
                                                       Katherine A. Cornelius
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                           January 25, 2018
of the Parent-Child Relationship                           Court of Appeals Case No.
of:                                                        79A05-1708-JT-2066
                                                           Appeal from the Tippecanoe
C.A. (Minor Child)                                         Superior Court
and                                                        The Honorable Faith A. Graham,
                                                           Judge
M.A. (Father),
                                                           Trial Court Cause No.
Appellant-Respondent,                                      79D03-1701-JT-4

        v.

The Indiana Department of Child
Services,
Appellee-Petitioner.




Bradford, Judge.


Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018        Page 1 of 19
                                               Case Summary
[1]   In September of 2015, C.A. (“Child”) was born to Appellant-Respondent M.A.

      (“Father”) and W.B. (“Mother”)1 (collectively, “Parents”). Child tested

      positive for illegal drugs and Appellee-Petitioner the Indiana Department of

      Child Services (“DCS”) became involved. Child was removed from Parents’

      care and placed with foster parents, where he remains. In November of 2015,

      the juvenile court found Child to be a child in need of services (“CHINS”) and

      ordered Father to participate in parenting services; complete parenting,

      substance-abuse, and mental-health assessments; follow all recommendations

      from each assessment; submit to random drug screens; and participate in

      visitation with Child.


[2]   Over the course of the next year, Father’s compliance with the juvenile court’s

      order was sporadic, at best. Father failed to complete parenting services, submit

      to any random drug screens after a positive result in September of 2016,

      consistently pursue treatment for his mental-health issues, or behave

      appropriately during visitation with Child. In January of 2017, DCS filed a

      petition to terminate Parents’ parental rights in Child (“TPR petition”).

      Following a two-day evidentiary hearing, the juvenile court granted the TPR

      petition. Father contends that the juvenile court erred in concluding that DCS




      1
          Mother does not participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 2 of 19
      produced sufficient evidence to sustain a termination of his parental rights in

      Child. Because we disagree, we affirm.



                            Facts and Procedural History
[3]   On September 4, 2015, Child was born drug-positive, suffered from withdrawal

      symptoms, and received intensive care for a few days. Mother also tested

      positive for illegal and non-prescribed substances, and Father admitted to drug

      abuse. Because of Parents’ chronic mental-health and substance-abuse issues,

      they were already being assisted by the Assertive Community Treatment

      program (“ACT”). On September 8, 2015, DCS began its investigation of

      Child.


[4]   When DCS began investigating, Father threatened the assessment worker. At

      the hospital, Father spoke about unrelated topics, such as his political

      affiliation, how DCS workers could only work in one county, and Kentucky

      CPS. Father also explained that the reason for the September 11, 2001, attacks

      was that the United States bombed Pearl Harbor. Father did not know how to

      hold Child and was unemployed and homeless at the time. On September 14,

      2015, DCS requested removal of Child from Parents’ care, which request was

      granted. Child was placed in foster care, where he remains. Bauer Family

      Resources (“Bauer”) became involved with the case on October 19, 2015.


[5]   On November 9, 2015, the juvenile court found Child to be a CHINS, finding,

      inter alia, that Father was in need of treatment for his mental health and


      Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 3 of 19
      substance abuse issues and had no income or housing. On December 7, 2015,

      the juvenile court ordered Father to participate in Fatherhood Engagement

      Services through Bauer; complete parenting, substance-abuse, and mental-

      health assessments; follow all recommendations from each assessment; submit

      to random drug screens; and participate in visitation with Child. On January 9,

      2017, DCS petitioned to terminate Parents’ rights in Child. On March 22 and

      May 11, 2017, the juvenile court conducted a two-day evidentiary hearing on

      the TPR petition, during which it heard evidence regarding Father’s compliance

      with its order of December 7, 2015.


[6]   Father contacted Bauer in November of 2015 but ceased participation in

      Fatherhood Engagement programs at some point around August of 2016,

      having failed to accomplish any parenting-skills training. The counselor

      indicated that Father was challenging to work with because of his variability of

      mood, low cognitive function, and inability to focus. Father eventually stopped

      working with Fatherhood Engagement because he felt that the counselor had a

      bad attitude and did not give Father a bed or clothing for Child.


[7]   On November 16, 2015, Father completed a substance-abuse assessment

      conducted by clinical psychologist Jeff Vanderwater-Piercy, Ph.D., H.S.P.

      Father exhibited disorganized thought during intake; although he had divorced

      Mother, he still referred to her as his wife and believed that the State should

      recognize them as married because they have a child together. Father initially

      said that he had other children but later said that he was a first-time father.

      Father alleged that the ACT team had fed illegal drugs to Mother before Child’s

      Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 4 of 19
      birth. When asked about having friends, Father said, “I don’t want any close

      friends, close friends are your enemies but since you are twisting my arm I

      guess President Obama is my support because he is for the people.” Ex. Vol. II

      p. 151.


[8]   Dr. Vanderwater-Piercy diagnosed Father with marijuana use disorder in early

      remission and methamphetamine use disorder in sustained remission. Dr.

      Vanderwater-Piercy recommended a full psychological assessment, individual

      counseling to process feelings and explore behaviors and choices, case

      management, and that all visits with Child be supervised to ensure that Child’s

      needs are met and that he is safe. Dr. Vanderwater-Piercy also recommended

      that Father attend at least two narcotics anonymous (“NA”) and/or alcoholics

      anonymous (“AA”) meetings per week and participate in random urine screens

      to monitor his sobriety.


[9]   Dr. Vanderwater-Piercy also completed Father’s psychological evaluation on

      February 3, 2016, and diagnosed Father with moderate, persistent depressive

      disorder with anxious distress; unspecified delusional disorder; alcohol use

      disorder in sustained remission; marijuana use disorder in early remission;

      antisocial personality disorder; and borderline intellectual functioning. These

      conditions caused Dr. Vanderwater-Piercy to have significant concerns about

      Father’s ability to adequately parent Child without ongoing intervention and

      assistance. The report termed Father’s conditions “significant” and raised

      concerns about Father’s violent behavior. Ex. Vol. II p. 224.



      Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 5 of 19
[10]   As for visitation, Father had supervised visitation with Child beginning in

       September of 2015, for three hours each week, usually divided into two

       sessions. At times, the visitation supervisor needed to redirect Father to what

       would be appropriate food for Child during visits. Jolene Todd, from Wabash

       Valley Alliance (“Wabash”) testified that Father was, at times, very controlling

       and verbally aggressive. (Tr. 29). Father did not understand Child’s

       developmental stages. Father struggled to be patient with Child when he cried

       or when changing a diaper because Child wiggled.


[11]   Father also struggled to retain instructions on parenting skills. In November of

       2016, despite numerous reminders, Father tried to leave Child behind,

       unsupervised, in the visitation room when he went to use the kitchen. Lauren

       Schneider, also from Wabash, testified that Father struggled to understand

       Child’s social clues for when he needed changing, food, or attention. Father

       showed belligerent behaviors and would need to be redirected, and one visit

       was cancelled because of Father’s anger. Father appeared to be under the

       influence of illegal substances during some visits. On four occasions early in

       2017, Father did not attend scheduled visitation with Child.


[12]   Father was not compliant with the drug screening ordered by the juvenile court

       and as recommended by the substance-abuse assessment. Father was frequently

       contacted to submit urine for screening, but rarely did. After testing positive for

       methamphetamine around September of 2016, Father failed to submit to any

       further drug screens. Father testified that DCS should have given him a drug-

       screening schedule in advance. Father did not go to NA or AA meetings

       Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 6 of 19
       because he believed they sold “spice” on the corner near where the meetings

       occurred. Tr. p. 107. Those who worked with Father often believed he was

       under the influence of illegal or non-prescribed substances.


[13]   The juvenile court also heard evidence related to Father’s current mental state

       and overall fitness to be a parent. Psychologist James Toth, Psy.D., H.S.P.P.,

       had treated Father on two other occasions over the previous two to three years

       before reopening services on February 15, 2017. Dr. Toth testified that Father

       has major depressive disorder with psychotic features and has troubles with

       mood stability and anger management. Father has difficulties with cognitive

       approaches to managing his moods and frustration or anger. Dr. Toth

       expressed concerns about Father parenting Child because of Father’s mood

       instability. (Tr. 89). Dr. Toth felt that, because of Father having problems

       stabilizing his mood and his anger issues, “there is probably some concern”

       about Father parenting Child. Tr. p. 91. As of the second day of trial on May

       11, 2017, Father had missed three of the six scheduled appointments since

       restarting treatment with Dr. Toth.


[14]   Father also lacked the consistent means to financially provide for Child. Father

       had once worked for an awning company but was terminated because he had

       no driver’s license. Although Father indicated that he had not been let go from

       any other job, he stated that “I’ve walked off before they had a chance to.” Ex.

       Vol. II p. 219. Father has been unemployed since 2009. Father testified that he

       had resided with his mother for ten to fifteen years, while she paid the rent and



       Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 7 of 19
       utilities. Father also testified that he worked three or four hours a week for ten

       dollars an hour and collected cans for cash.


[15]   The juvenile court admitted exhibits indicating that Father has an extensive

       criminal history. Father indicated that he had a previous conviction for “sexual

       battery in which he received 10 years in jail” and evidence was admitted that

       Father accumulated twenty-three other charges in Tippecanoe county,

       including operating a vehicle with a suspended license, disorderly conduct,

       battery, resisting law enforcement, and public intoxication. Ex. Vol. II p. 153.

       On July 17, 2016, Father was arrested and charged with criminal trespass and

       intimidation and was incarcerated until September 14, 2016.


[16]   DCS family case manager (“FCM”) Sally Messmer testified that she has been

       involved in Child’s case since September 4, 2015. FCM Massmer testified that

       the permanency plan for Child was adoption and that it was in his best interests

       to stay in his current foster-care placement, where he had been since removal.

       FCM Messmer testified that Child was “thriving” in his current placement, his

       needs were being met, and his needs would not be met were he to be returned to

       either Parent’s care. Tr. Vol. II p. 54.


[17]   On July 13, 2017, the juvenile court ordered the termination of Father’s and

       Mother’s parental rights in Child. The order provided, in part, as follows:


               9. … Father had been unemployed since 2009 and was without
               housing.
               ….


       Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 8 of 19
        18. Father is diagnosed with Persistent Depressive Disorder with
        Anxious Distress (Moderate), Delusional Disorder (Unspecified
        Type), Alcohol Use Disorder (In Sustained Remission),
        Marijuana Use Disorder (In Early Remission), Antisocial
        Personality Disorder, and Borderline Intellectual Functioning.
        Dr. Vanderwater-Piercy noted these diagnoses raise “significant
        concern regarding Father’s ability to adequately parent a child
        over an extended period of time without ongoing intervention
        and assistance.” Father has failed to demonstrate an investment
        utilizing the necessary assistance.
        19. Father participated in case management services prior to
        incarceration. After release from incarceration, Father never
        reengaged in services. Father struggles with retaining
        information regarding safe parenting. Father made no progress
        toward becoming a primary custodian of the child. Father failed
        to commence therapy until February 2017 and still makes
        grandiose statements in sessions.
        20. Father has a long-term history of substance use starting with
        alcohol at age twelve (12) and marijuana at age thirteen (l3). A
        substance abuse assessment concluded with a diagnosis of
        Marijuana Use Disorder (In Early Remission) and
        Methamphetamine Use Disorder (In Sustained Remission).
        Father failed to submit to all requested drug screens and
        continues to actively use drugs.
        21. Father’s criminal history includes Criminal Deviant
        Conduct, Public Intoxication, Operating While Suspended,
        Resisting Law Enforcement, Battery and various other unknown
        misdemeanors and felonies. During the CHINS case, Father was
        arrested on July 7, 2016 for Trespass and Intimidation Father
        was released from incarceration on September 14, 2016.
        22. Both parents have missed scheduled visits. Both parents
        have appeared at scheduled visits acting “odd” resulting in
        suspicion of being under the influence of a substance. Both
        parents struggle to catch social cues regarding the child’s basic
        needs and must be directed regarding hunger and thirst. Both

Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 9 of 19
        parents have displayed belligerent and threatening behavior
        toward service providers. Neither parent has demonstrated an
        ability to provide for the child’s basic needs.
        23. The child is now nineteen (19) months old and has remained
        in the only home he has ever known. The child has thrived in
        placement and is developmentally on target. The child is bonded
        with the concurrent [sic] foster family. The child is adoptable
        even if the concurrent [sic] foster parents are unable to adopt for
        any reason.
        ….
        CONCLUSIONS OF LAW
        1. There is a reasonable probability the conditions that resulted
        in removal of the child from the home or the reasons for
        continued placement outside the home will not be remedied.
        There is no reasonable probability that either parent will be able
        to maintain stability to care and provide for the child.
        2. Continuation of the parent-child relationships pose[] a threat
        to the well-being of the child. The child needs stability in life.
        The child needs parents with whom the child can form a
        permanent and lasting bond to provide for the child’s emotional
        and psychological as well as physical well-being. The child’s
        well-being would be threatened by keeping the child in parent-
        child relationships with either parent who are unable to meet
        their own needs let alone the needs of the child.
        3. DCS has a satisfactory plan of adoption for the care and
        treatment of the child following termination of parental rights.
        The child can be adopted and there is reason to believe an
        appropriate permanent home has or can be found for the child.
        4. For the foregoing reasons, it is in the best interests of [Child]
        that the parental rights of [Mother and Father] be terminated.
Order pp. 3–5.




Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 10 of 19
                                  Discussion and Decision
[18]   The Fourteenth Amendment to the United States Constitution protects the

       traditional right of a parent to establish a home and raise his child. Bester v. Lake

       Cnty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further, we

       acknowledge that the parent-child relationship is “one of the most valued

       relationships of our culture.” Id. However, although parental rights are of a

       constitutional dimension, the law allows for the termination of those rights

       when a parent is unable or unwilling to meet his responsibility as a parent. In re

       T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

       parental rights are not absolute and must be subordinated to the child’s interest

       in determining the appropriate disposition of a petition to terminate the parent-

       child relationship. Id.


[19]   The purpose of terminating parental rights is not to punish the parent but to

       protect the child. Id. Termination of parental rights is proper where the child’s

       emotional and physical development is threatened. Id. The juvenile court need

       not wait until the child is irreversibly harmed such that his physical, mental,

       and social development is permanently impaired before terminating the parent-

       child relationship. Id.


[20]   Father contends that the evidence presented during the evidentiary hearing was

       insufficient to support the juvenile court’s order terminating his parental rights

       to Child. In reviewing termination proceedings on appeal, this court will not

       reweigh the evidence or assess the credibility of the witnesses. In re Invol. Term.


       Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 11 of 19
       of Parental Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only

       consider the evidence that supports the juvenile court’s decision and reasonable

       inferences drawn therefrom. Id. Where, as here, the juvenile court includes

       findings of fact and conclusions thereon in its order terminating parental rights,

       our standard of review is two-tiered. Id. First, we must determine whether the

       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id.


[21]   In deference to the juvenile court’s unique position to assess the evidence, we

       set aside the juvenile court’s findings and judgment terminating a parent-child

       relationship only if they are clearly erroneous. Id. A finding of fact is clearly

       erroneous when there are no facts or inferences drawn therefrom to support it.

       Id. A judgment is clearly erroneous only if the legal conclusions made by the

       juvenile court are not supported by its findings of fact, or the conclusions do not

       support the judgment. Id.


[22]   In order to involuntarily terminate Father’s parental rights in Child, DCS must

       have established by clear and convincing evidence that:


                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.
                        ….
               (B) that one (1) of the following is true:
                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

       Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 12 of 19
                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.
                        …
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of
               the child.
       Ind. Code § 31-35-2-4(b)(2).
[23]   Father contends that DCS presented insufficient evidence to establish that (1)

       the conditions leading to the removal of Child would not be remedied, (2)

       continuation of the parent-child relationship posed a threat to Child, (3)

       termination was in Child’s best interests, and (4) DCS has a satisfactory plan for

       the care and treatment of Child.


        I. Reasonable Probability that the Conditions Resulting
            in Continued Removal Would Not be Remedied
[24]   Father contends that the record does not establish that the reasons for Child’s

       continued removal would not be remedied.


               In determining whether “the conditions that resulted in the
               child’s removal ... will not be remedied,” id., we “engage in a
               two-step analysis,” [K.T.K. v. Ind. Dep’t of Child Servs., Dearborn
               Cnty. Office, 989 N.E.2d 1225, 1231 (Ind. Ct. App. 2013)]. First,
               we identify the conditions that led to removal; and second, we
               “determine whether there is a reasonable probability that those
               conditions will not be remedied.” Id. (quoting [In re I.A., 934
               N.E.2d 1127, 1134 (Ind. 2010)]) (internal quotation marks
               omitted). In the second step, the trial court must judge a parent’s
               fitness “as of the time of the termination proceeding, taking into
               consideration evidence of changed conditions,” Bester v. Lake Cty.

       Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 13 of 19
               Office of Family & Children, 839 N.E.2d 143, 152 (Ind. 2005)—
               balancing a parent’s recent improvements against “habitual
               pattern[s] of conduct to determine whether there is a substantial
               probability of future neglect or deprivation.” K.T.K., 989 N.E.2d
               at 1231 (quoting Bester, 839 N.E.2d at 152) (internal quotation
               marks omitted). We entrust that delicate balance to the trial
               court, which has discretion to weigh a parent’s prior history more
               heavily than efforts made only shortly before termination. See
               K.T.K., at 1234. Requiring trial courts to give due regard to
               changed conditions does not preclude them from finding that
               parents’ past behavior is the best predictor of their future
               behavior.
       In re E.M., 4 N.E.3d 636, 642-43 (Ind. 2014) (footnote omitted).


[25]   Here, the condition that led to Child’s removal was that he tested positive for

       the presence of illegal drugs upon his birth. Since then, it seems clear that Child

       has not been returned to Father’s care because of Father’s lack of progress with

       his parenting skills, mental health, and substance abuse. The question is

       whether the record is sufficient to sustain a finding that these issues are unlikely

       to be remedied.


[26]   Father never made significant progress in, much less successfully completed,

       Fatherhood Engagement Services. Father began in December of 2015 and

       ceased participation in around August or September of 2016, with no progress

       having been made on his treatment goals for at least a few months. In a

       September of 2016 report, Father’s counselor recommended that Father be

       dismissed from Fatherhood Engagement and that Father had “made little

       progress toward any of his outlined goals.” Ex. Vol. II p. 143. Father’s

       counselor frequently noted Father’s lack of engagement and indicated that

       Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 14 of 19
       Father was a challenge to work with because of his variability of mood, low

       cognitive function, and inability to focus. Father eventually stopped working

       with Fatherhood Engagement because he felt that the counselor had a bad

       attitude and never gave Father a bed or clothing for Child. Father’s failure to

       take advantage of the opportunity to improve his parenting skills supports an

       inference that this reason for continued removal will not be remedied.


[27]   The record also contains little to suggest that Father will successfully address

       his serious and ongoing mental-health issues. Dr. Vanderwater-Piercy

       diagnosed Father with moderate, persistent depressive disorder with anxious

       distress; unspecified delusional disorder; alcohol use disorder in sustained

       remission; marijuana use disorder in early remission; antisocial personality

       disorder; and borderline intellectual functioning. Dr. Toth testified that Father

       has major depressive disorder with psychotic features and has troubles with

       mood stability and anger management. Father has difficulties with cognitive

       approaches to managing his moods and frustration or anger. During his

       evaluation with Dr. Vanderwater-Piercy, Father reported that he believed DCS

       had once brought the wrong baby to one of his visits. Father also expressed the

       belief that ISIS and the United States had developed the technology to make a

       person invisible and saw no reason that DCS would not use this technology

       against him.


[28]   When tested for intellectual functioning, Father tested in the “low” category.

       Ex. Vol. II p. 223. Father’s composite score for the Shipley-2 test of intellectual

       functioning was in the first percentile. Father attempted the MMPI-2-RF and

       Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 15 of 19
       the MCMI-III to assess clinical symptoms, personality traits, and behavioral

       tendencies. Father’s scores on the MMPI-2-RF were invalid due to excessively

       inconsistent answers. The results of the MCMI-III were reliable and showed

       high levels of anxiety and a tendency to be outwardly conforming and inwardly

       temperamental, edgy, suspicious, and mistrustful.


[29]   Despite such serious mental-health issues, Father has shown little enthusiasm

       for addressing them. Father was born in 1969 and first saw a counselor when

       six or seven years old. In his thirties, Father saw a psychiatrist because of

       “angry outbursts” but did not follow through with treatment because he was

       uncomfortable with the medications prescribed. Ex. Vol II p. 222. Dr. Toth

       had treated Father previously and began seeing him again in February of 2017,

       the month before the termination hearing. As of the second day of trial on May

       11, 2017, however, Father had missed three of the six scheduled appointments

       with Dr. Toth. Even assuming that Father were demonstrating a clear

       commitment to his counseling with Dr. Toth, “[i]t is a parent’s habitual pattern

       of conduct that must be considered in determining whether to terminate

       parental rights, and a trial court is not required to accept evidence of a last-

       minute change in conditions as trumping evidence of years of a different pattern

       of behavior.” In re D.K., 968 N.E.2d 792, 799 (Ind. Ct. App. 2012). Given the

       evidence of Father’s lack of commitment to addressing his serious mental-

       health issues, the record supports a conclusion that they will not be remedied.


[30]   Finally, the record supports a conclusion that Father’s issues with illegal drug

       use will not be remedied. There is evidence that Father’s compliance with

       Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 16 of 19
       court-ordered drug screening was, at best, sporadic before ceasing altogether in

       September of 2016, following a positive screen for methamphetamine.

       Although Father offers excuses for his refusal to submit to further screens or

       attend NA or AA meetings—also as ordered—a reasonable inference is that

       Father’s illegal drug use continues unabated and unaddressed. Father has failed

       to establish error in the juvenile court’s conclusion that the reasons for the

       continued placement of Child away from Father’s care would not be remedied.


                                II. Parent-Child Relationship
                                   Posed a Threat to Child
[31]   Father also contends that the juvenile court erred in concluding that the

       continued parent-child relationship posed a threat to Child. Because we have

       already concluded that the juvenile court did not err in concluding that the

       conditions that led to the Children’s removal would not likely be remedied, we

       need not address Father’s argument in this regard. See Ind. Code § 31-35-2-

       4(b)(2)(B) (providing that DCS must establish that one the following is true:

       “[t]here is a reasonable probability that the conditions that resulted in the

       child’s removal or the reasons for placement outside the home of the parents

       will not be remedied[, t]here is a reasonable probability that the continuation of

       the parent-child relationship poses a threat to the well-being of the child[, or

       t]he child has, on two (2) separate occasions, been adjudicated a child in need

       of services”).




       Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 17 of 19
                                    III. Child’s Best Interests
[32]   We are mindful that in determining what is in the best interests of Child, the

       juvenile court is required to look beyond the factors identified by DCS and look

       to the totality of the evidence. McBride v. Monroe Cnty. Office of Family &

       Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003). In doing so, the juvenile

       court must subordinate the interests of the parents to those of the child

       involved. Id. Furthermore, this court has previously determined that the

       testimony of a GAL regarding a child’s need for permanency supports a finding

       that termination is in the child’s best interests. In the matter of Y.E.C., 534

       N.E.2d 273, 276 (Ind. Ct. App. 1992).


[33]   FCM testified that it was in Child’s best interests to stay in his current

       placement, where he had been since removal. FCM Messmer testified that

       Child was “thriving” in his current placement, his needs were being met, and

       his needs would not be met were he to be returned to either Parent’s care. Tr.

       Vol. II p. 54. Although this evidence alone is likely sufficient to sustain the

       juvenile court’s finding that termination is in Child’s best interests, see, e.g., In re

       T.F., 743 N.E.2d 766, 776 (Ind. Ct. App. 2001) (concluding that testimony of

       GAL and FCM was sufficient to sustain finding that termination was in the

       child’s best interests), there is much more. We have already covered in detail

       the substantial evidence of Father’s unaddressed substance abuse, unaddressed

       mental illness, history of criminal behavior, lack of parenting skills, lack of

       financial means to appropriately care for Child, and general instability. Given

       the positive evidence regarding Child’s current placement and the negative

       Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 18 of 19
       evidence regarding Father’s ability to provide for Child’s needs, Father has

       failed to establish error in this regard.


           IV. Satisfactory Plan for Child’s Care and Treatment
[34]   Finally, Father contends that the juvenile court’s conclusion that DCS has a

       satisfactory plan for the placement of Child is unsupported by the record. “For

       a plan to be ‘satisfactory,’ for purposes of the statute, it ‘need not be detailed, so

       long as it offers a general sense of the direction in which the child will be going

       after the parent-child relationship is terminated.’” Lang v. Starke Cty. Office of

       Family & Children, 861 N.E.2d 366, 374 (Ind. Ct. App. 2007) (quoting In re

       Termination of Parent-Child Relationship of D.D., 804 N.E.2d 258, 268 (Ind. Ct.

       App. 2004), trans. denied), trans. denied. DCS’s plan for continued placement

       with his foster family and eventual adoption (whether by them or somebody

       else) easily satisfies this test. Indeed, even if we assume that Child’s current

       placement cannot become permanent, “(a)ttempting to find suitable parents to

       adopt [Child] is clearly a satisfactory plan.” Id. at 375 (citing Matter of A.N.J.,

       690 N.E.2d 716, 722 (Ind. Ct. App. 1997)). Father has not established error in

       this regard.


[35]   The judgment of the juvenile court is affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A05-1708-JT-2066 | January 25, 2018   Page 19 of 19